Chapman, C. J.
The tax in question was assessed by persons who appear to have acted- under color of an election by the town, evidenced by its records of the proceedings at the annual meeting of the inhabitants, showing that these persons were chosen assessors • and they have taken an official oath as such assessors. They were therefore assessors de facto. The only defect relied upon to prove that they were not assessors de jure is, that the check-list required by our statutes was not used *544in balloting for them. Gen. Sts. c. 7, § 9. St. 1862, c. 180. St. 1868, c. 262. But it is we.i eettled that the validity of the acts of officers de facto cannot be called in question in suits or proceedings to which they are not parties. Elliott v. Willis, 1 Allen, 461, and cases there cited. Fitchburg Railroad Co. v. Grand Junction Railroad & Depot Co. Ib. 552.

Judgment for the plaintiffs.